DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
3.	Claims 1-3, 5-6, 8, 10-13, 16-18, and 20-23 are pending. 

Response to Arguments and Amendments

4.	Applicant’s arguments, see pages 1-2 on remarks filed 02/10/2021, with respect to the rejection(s) of claim(s) 1-3, 5-6, 8, 10-13, 16-18, and 20-23 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rajesh Kumar Mishra (US 20160029246), and Thanos Daniel (CA 9204463 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


5.	Claims 1, 5-6, 8, 11, 16-18  are rejected under 35U.S.C 103 as being unpatentable over Rajesh Kumar Mishra (US 20160029246), in view of Thanos Daniel (CA 9204463 A1), hereinafter Thanos.

	Regarding claim 1:
	Mishra discloses a method performed by an electronic device to resolve a distributed denial of service (DDoS) attack in a wireless network ( Mishra , para 37) when one of the nodes has identified an ongoing malicious DDOS attack, it may signal other nodes in the region so that the other signaling concentrators can intensify their signaling storm action like throttling even though the signaling DDOS attack has not started on those sites, the method comprising: receiving signaling messages along with samples of spurious traffic sourced from one or more end devices (Mishra, para 10) receiving a plurality of signaling messages from a plurality of mobile devices at a base station; receiving, from a coordinating node, signaling prioritization information, and further ( Mishra, para 51)stateful filtering may be used at a network node to identify spurious signaling messages from network nodes, including mobile devices and UEs as well as core network nodes, that are not part of a known active connection and that are not valid attach messages
wherein the one or more end devices connect to the wireless network for internet connectivity MME 3.06 is connected to packet gateway 307 and serving gateway 308, which provide access to network services such as phone calls and the public Internet 309 (Mishra, paragraph 66).
However, Mishra fails to teach determining, based the samples, that there is a DDoS attack occurring in which a set of one or more of the end devices is acting as bots in a botnet, and are thus are infected end devices; and causing denial of radio resource allocation to the set of one or more of the infected end devices, wherein causing the denial of radio resource allocation to the set of one or more of the end devices comprises instructing, in parallel, a radio base station and a home subscriber server (HSS) or a mobility management entity (MME) to deny the radio resource allocation to the set of one or more of the end devices.
specific threats that may be detected by ISP security devices include: Malware on User Devices such as Botnet malware; DDOS attack in progress, (Thanos, para 44-45), based on the analysis information, the Engine triggers: determine congestion-points in the ISP network in terms of network traffic in step 122, ISP Security Devices sends Engine details of various malware on various User Devices in step 124. These details include Bandwidth usage by the malware when the malware is active,  and causing denial of radio resource allocation to the set of one or more of the infected end devices, wherein causing the denial of radio resource allocation to the set of one or more of the end devices comprises instructing, in parallel, a radio base station and a home subscriber server (HSS) or a mobility management entity (MME) to deny the radio resource allocation to the set of one or more of the end devices (Thanos, para 46) if on the other hand enough malware is detected that the algorithm determines in step 126 that if all the malware on all or any group of User Devices becomes active at the same time, certain points in the network will be flooded and one or more ISP Network devices will start dropping traffic because thresholds will be surpassed , then this information may be relevant in carrying out the method of mitigating Potential Threats because there is now a possibility of Potential Threats becoming Current Threats), furthermore (Thanos, para 57--58) the evaluation engine also signals MME 218 to drop traffic to mitigate threats with signal flow 300. It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Thanos with that of Mishra in order to perform analytics on information contained within the signals to determine whether a threat to the telecommunications network exists and to produce a trigger output when a threat to the telecommunications network has been determined.

	Regarding claim 5:
	Mishra and Thanos disclose wherein identification information of the one or more end devices is provided to the electronic device (Thanos, para 5), receiving information at an evaluation engine concerning threat-related packets detected at detection devices. It would have been obvious to 

Regarding claim 6:
Mishra and Thanos disclose wherein the identification information comprises one or more of a mobile station international subscriber directory number (MSISDN), a temporary MSISDN (TMSISDN), an International mobile subscriber identity (IMSI), an internet protocol (IP) address, a port number, or a media access control (MAC address) (Thanos, para 19, the relevant technical specs and configuration information of ISP Network Devices, including limits and thresholds, will be made available to the Evaluation Engine with communication 101a). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Thanos with that of Mishra in order to perform analytics on information contained within the signals to determine whether a threat to the telecommunications network exists and to produce a trigger output when a threat to the telecommunications network has been determined.

Regarding claim 8:
Mishra and Maria disclose wherein the signaling messages include parameters identifying one or more of the type of traffic and the number of packets received, and wherein the samples are packet headers local evolved packet core (local EPC) or local core network functionality may be provided, either at the signaling concentrator node or at the eNodeBs themselves. In the event of a signaling storm, it is possible that a node may lose its connectivity to the core network (Mishra, paragraph 48).

Regarding claim 11:
Claim 11 is rejected under the same reason set forth in rejection of claim 1.


Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 6.


6.	Claims 2, 3, 10, 12-13, and 20  are rejected under 35U.S.C 103 as being unpatentable over Rajesh Kumar Mishra (US 20160029246), in view of Thanos Daniel (CA 9204463 A1), and further in view of Andreas Schmidt (US 9549421), hereinafter Schmidt.

Regarding claim 2:
	Mishra, Thanos  and Schmidt disclose performs determination of the DDoS attack when one of the nodes has identified an ongoing malicious DDOS attack, it may signal other nodes in the region so that the other signaling concentrators can intensify their signaling Storm action like throttling even though the signaling DDOS attack has not started on those sites (Mishra, paragraph 37), but fail to disclose  wherein the one or more end devices connect to a radio base station that comprises a baseband unit (BBU) and a remote radio head (RRH). Schmidt teaches the wireless device can include one or more antennas configured to communicate with a node or transmission station, such as a base station (BS), an evolved Node B (eNB), a baseband unit (BBU), a remote radio head (RRH), a remote radio equipment (RRE), a relay station (RS), a radio equipment (RE), a remote radio unit (RRU), a central processing module (CPM), or other type of wireless wide area network (WWAN) access point (Schmidt, column 12, [lines 30-37]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of 

	Regarding claim 3:
	Mishra, Thanos and Schmidt disclose wherein a distributed entity that is coupled to one or more BBUs performs the determination of the DDoS attack UE is configured to continuously report data to the network. The network can then communicate the reported data to a trace collection entity (TCE), such as an MDT server, and the TCE can filter and analyze the data at a later point in time to determine coverage holes (Schmidt, column 5, [lines 19-25]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Schmidt with that of Mishra in order detection is performed through drive tests where a motor vehicle equipped with mobile radio equipment drives around in cellular networks measuring different network coverage metrics (Schmidt, column 1, [lines 20-25]).

	Regarding claim 10:
Mishra, Thanos and Schmidt disclose wherein the one or more end devices connect to a radio-enabled customer premise equipment (CPE), which connects to a software-defined network (SDN) controller coupled to a distributed entity, wherein the distributed entity receives the signaling messages along with the samples of the spurious traffic from the SDN controller and performs the determination of the DDoS attack the MDT measurements can be Immediate MDT measurements. An Immediate MDT measurement can be taken when a UE is in a radio resource control (RRC) connected state. When a UE takes Immediate MDT measurements, the MDT measurements can be reported at approximately the time that the MDT measure ments are taken. In one embodiment, the Immediate MDT measurements can be configured using RRC signaling pro cedures for radio resource management (RRM) measurements. The Immediate MDT measurements can be reported using RRM measurement reporting procedures. (Schmidt, column 4, [lines 51-61]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the 

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 10.

7.	Claims 21-23 are rejected under 35U.S.C 103 as being unpatentable over Rajesh Kumar Mishra (US 20160029246), in view of Thanos Daniel (CA 9204463 A1), and further in view of Larkin Colin (WO 2016050990), hereinafter Colin. 

	Regarding claims 21, 22, and 23:
	Mishra, Thanos, and Colin disclose wherein the determination of the DDoS attack comprises gathering data about the infected end devices from a home location register (HLR) database of the wireless network (Colin, page 19, [lines 33-39]),   the network security service when it receives a message on an ESME channel obtains the originating address (OA) from the SMS and validates the address by sending to a HLR a MAP SRI (Send Routing Information) query on the originating address for example a MSISDN (required because the MNC if present in OA (for example MSISDN) may not be the actual associated network because of number portability), obtaining the MCC (Mobile Country Code) and MNC (Mobile Network Code), and other identification information for the subscribe. ]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Colin with that of Mishra in order to provide secure 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson L Jeffrey can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/THANH H LE/Examiner, Art Unit 2432        

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432